DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Interpretation under 35 USC 112(f)
*  	Examiner notes that no limitations of instant claims invoke 35 USC 112(f) and that same claims are examined accordingly.
Claim Rejections - 35 USC § 112
*	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

.	Claims 21, 27, 34, 41 and intervening claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor because it is not clear to the Examiner:
	What is meant by “  one or more circuits to perform error detection on one or more fifth generation (5G) new radio signals in parallel“ as, at least:
  one or two circuits are recited with capacity to perform error detection on one or two radio signals in parallel:  operation is parallel requires at least two circuits on at least two signals,  
	signals fail to specify any specific characteristics related to fifth generation (5G) new radio,
	circuits to perform error detection, in plain language, fail to provide error detection structure to effect detection: circuits to perform error detection is interpreted as intended  use or purpose; which leads to speculation as to the scope of the Claims.  
	It is also not clear to the Examiner how, in Claim 27, “ machine-readable medium having stored thereon a set of instructions, which if performed by one or more graphics processors,” can “cause the one or more graphics processors to perform error detection on one or more fifth generation (5G) new radio signals in parallel”, as only a conditional or hypothetical state cannot execute a temporal operation on hardware, which leads to speculation as to the scope of the Claims.  
	The intervening Claims do not cure deficiencies in same claims intervening claims depend on, and thus inherit same deficiencies.
Double Patenting
* 	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985) and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 3 7 CFR 1. 3 2 1 (b) and may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

.1	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over  Claim 22 of U.S. Patent No. 11095307.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
-	Claim(s) 22 of USP No. 11095307 contain(s) every element-parallel signal graphics processing- of Claim(s) 21 of instant application and as such anticipate(s) Claim(s) 21 of instant application.
.	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
.2	This is an obviousness-type double patenting rejection.
.3	Patent applicants now have the option to submit eTerminal Disclaimers (eTD) via EFS-Web, the USPTO’s electronic patent application filing system.  Submitted eTDs are auto-processed and approved immediately by the USPTO if the request meets all submission requirements.  A P574 code will appear in PALM contents and a DISQ.E.FILE document code will appear under the “All” tab of eDAN to indicate that an eTD has been approved.
                               
Claim Rejections - 35 USC ' 103

*	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
*	 Claims 21-45 are rejected under 35 U.S.C. 103 as being obvious over Jiao et al. (USPGPub No. 20080074433) and Koker et al. (USPGPub No. 20180307984).
As per Claims 21, 27, 34, 41, Jiao substantially discloses processing input data sequence for graphics processing unit of plural hardware components such as cache and main/global memory-at Fig. 1- wherein same graphics processing unit configured for concurrent/parallel thread at Fig. 1: Blocks101a-n- operations, segmenting/parsing same input data sequence -at para. 44- to fit processing registers wherein data validity for threads is checked via a coverage mask -at para. 44- {e.g., Figs. 1-2 &  paras. “0007] A graphics processor capable of parallel scheduling and execution of multiple threads, and techniques for achieving parallel scheduling and execution, are described herein. The graphics processor may include multiple hardware units and a scheduler. The hardware units are operable in parallel, with each hardware unit supporting a respective set of operations. The hardware units may include an ALU core, an elementary function core, a logic core, a texture sampler, a load control unit, some other hardware unit, or a combination thereof. The scheduler dispatches instructions for multiple threads to the hardware units concurrently. The graphics processor may further include an instruction cache to store instructions for threads and register banks to store data. The instruction cache and register banks may be shared by the hardware units.
0018] FIG. 1 shows a block diagram of a graphics system 100, which may be a stand-alone system or part of a larger system such as a computing system, a wireless communication device (e.g., a cellular phone), etc. Graphics system 100 supports N graphics programs/applications 110a through 110n, where N may be any integer value. Programs 110a through 110n may execute in parallel and may be for video games, graphics, and/or other applications.
0019] A graphics processor 120 performs processing for programs 110a through 110n. Graphics processor 120 may split the processing of each program into a series of threads, e.g., automatically and transparent to the program. A thread (or thread of execution) may indicate a specific task that may be performed with a set of one or more instructions. Threads allow a program to have multiple tasks performed simultaneously by different units and further allow different programs to share resources.

    PNG
    media_image1.png
    313
    475
    media_image1.png
    Greyscale

0022] FIG. 2 shows a block diagram of a design of shader core 130 in FIG. 1. Within shader core 130, a multiplexer (Mux) 208 receives threads from programs 110a through 110n and provides these threads to a thread scheduler 210. Thread scheduler 210 performs various functions to schedule and manage execution of the threads, as described below. A flow controller 212 assists with program flow control for the threads. An instruction cache 214 stores instructions for the threads. These instructions indicate specific operations to perform for each thread. Each operation may be an arithmetic operation, an elementary function, a logic operation, a memory access operation, etc. Instruction cache 214 may be loaded with instructions from cache memory system 150 and/or main memory 160, as needed, via a load control unit 260.
0024] An elementary function core 230 may compute transcendental elementary functions such as sine (SIN), cosine (COS), reciprocal (RCP), logarithm (LOG), exponential (EXP), square root (SQR), reciprocal square root (RSQ), etc, which are widely used in shader instructions. Elementary function core 230 may improve shader performance by computing the elementary functions in much less time than the time required to perform polynomial approximations of the elementary functions using simple instructions. Elementary function core 230 may comprise one or more elementary function units. Each elementary function unit can compute an elementary function for one component of one pixel at a time.

    PNG
    media_image2.png
    411
    634
    media_image2.png
    Greyscale

0030] Each hardware unit may operate independently of the other hardware units. Each hardware unit may include any number of processing blocks that may be shared for different operations supported by that hardware unit. For example, ALU core 220 may include adders and multipliers that may be shared for ADD, MUL, DP4 and MAD operations. Processing blocks are generally not shared between hardware units in order to maintain independence among the hardware units. The hardware units may be operated in parallel to execute different instructions at the same time. Thread scheduler 210 may determine which hardware unit to use for each instruction, as described below. Thread scheduler 210 may then issue different instructions to different hardware units for execution in parallel, which may significantly increase throughput. 
 [0031] Multi-threading may be used to improve parallelism. Thread scheduler 210 may determine which threads are ready for execution and may dispatch these threads to different hardware units. Thread scheduler 210 may manage execution of the threads and utilization of the hardware units.
0044] Central thread scheduler 310 may also manage context registers 320 and update these registers as threads are accepted, executed, and completed. Context registers 320 may store various types of information for threads. For example, a context register for a thread may store (1) a program identifier 
that indicates the program to which the thread belongs, (2) a program counter that points to the current instruction for the thread, (3) a coverage mask that indicates valid and invalid pixels for the thread, (4) an active flag that indicates which pixels to operate on in case of a flow altering instruction, (5) a resume instruction pointer that indicates when a pixel will be re-activated if it is inactive, (6) a stack that stores return instruction pointers for dynamic flow control, e.g., CALL, (7) address registers for relative addressing, (8) predicate registers that store condition calculation results, and/or (9) a load reference counter that tracks load requests and data back conditions. Context registers 320 may also store less, more, or different information.
[0050] Instruction RAM 430 may store instructions for a program using a direct mapped scheme that maps each instruction to a specific location within instruction RAM 430. The program may be divided into sequentially numbered sections, with each section having a size determined by the size of the tile (or the cache size) allocated to the program. Each instruction in a given section of the program is mapped to a specific location of the tile allocated to the program. For example, the first instruction in each section of the program may be mapped to the first location of the tile, the second instruction in each section may be mapped to the second location of the tile, etc., and the last instruction in each section may be mapped to the last location of the tile. In general, instruction x of the program may be mapped to location y of the tile, where y=(x mod M), M is the tile size, and MOD M denotes a modulo-M operation.
 [0054] Thread scheduler 210 may receive the cache miss/hit indicator from compare logic 440. For a cache hit, thread scheduler 210 may fetch instructions and HW IDs for an entire cache line from instruction RAM 430. For a cache miss, thread scheduler 210 may place the thread in sleep queue 316. Thread scheduler 210 may also issue a request to load the missing instructions immediately or may postpone the loading if this would improve performance. After the missing instructions have been loaded into instruction RAM 430, thread scheduler 210 may move the thread from sleep queue 316 and send another request to fetch the instructions and HW IDs for the thread. 
[0055] Load control unit 260 may receive instruction requests from thread scheduler 210 and data requests from other units. Load control unit 260 may arbitrate these various requests and generate memory requests to load the desired instructions and/or data, e.g., from cache memory system 150 or main memory 160.”}
Not specifically described in detail, though suggested at para. 44, in Jiao is the step whereby the validity condition routine may be implemented via error correction/cyclic redundancy check (Crc) algorithm. 
However Koker et al., in an analogous art, discloses a “DYNAMIC DISTRIBUTED TRAINING OF MACHINE LEARNING MODELS,” wherein such techniques are described {See Koker et al., Id., Figs. 7C-D paras.:” 0139] Referring to FIGS. 7C and 7D, in some examples a decision making routine run on two different GPUs (i.e., GPU 0 and GPU 1) for determining faults. Further, in some examples a machine may be divided and the same calculation may be run multiple times in parallel. The GPUs may comprise logic to compare the result of the decision making routine and, if the results match, then processing may proceed. By contrast, if results do not match, then an error may be generated.
0140] In some examples results of a cyclical rendundancy check (CRC) may be stored in memory. A GPU may verify that the CRC did not change in order for processing to continue. If the CRC did change then an error may be generated.”}
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the procedure in Jiao by including therein a CRC coding technique as taught by Koker et al., because such modification would provide the procedure disclosed in Jiao with an optimized data processing technique whereby “A GPU may verify that the CRC did not change in order for processing to continue. If the CRC did change then an error may be generated.” {See Koker et al., para. 140.}
As per Claims:
22, Jiao/Koker discloses graphics processor of claim 21, wherein the one or more circuits are further to: obtain the one or more 5G new radio signals indicating at least a data sequence and a first polynomial; –e.g., Jiao at para. 24- allocate the data sequence and the first polynomial to a set of threads of the graphics processor; and perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least using the set of threads to process the data sequence and the first polynomial.23, Jiao/Koker discloses graphics processor of claim 22, wherein the one or more circuits are further to: –e.g., Jiao at para. 24- allocate the data sequence by at least processing the data sequence into a plurality of data -e.g., Koker ‘s paras. 61, 86-segments; and –e.g., Jiao at para. 24- allocate the first polynomial by at least processing the first polynomial into a plurality of polynomial -e.g., Koker ‘s paras. 61, 86-segments.24, Jiao/Koker discloses graphics processor of claim 21, wherein the one or more circuits are further to perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least calculating a remainder of a division operation based at least in part on one or more polynomials indicated by the one or more 5G new radio signals.25, Jiao/Koker discloses graphics processor of claim 21, wherein the one or more circuits are further to use a plurality of threads of the graphics processor in parallel to perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection.26, Jiao/Koker discloses graphics processor of claim 21, wherein the one or more 5G new radio signals comprise one or more code –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks.28, Jiao/Koker discloses machine-readable medium of claim 27, wherein the set of instructions further comprise instructions, which if performed by the one or more graphics processors, cause the one or more graphics processors to: –e.g., Jiao at para. 24- allocate a first set of data associated with the one or more 5G new radio signals to a first set of threads of the one or more graphics processors; –e.g., Jiao at para. 24- allocate a second set of data associated with the one or more 5G new radio signals to a second set of threads of the one or more graphics processors; and perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least using the first set of threads and the second set of threads to calculate an output value based at least in part on the first set of data and the second set of data.29, Jiao/Koker discloses machine-readable medium of claim 27, wherein the one or more 5G new radio signals comprise one or more data -e.g., Koker ‘s paras. 61, 86-segments corresponding to one or more generator -e.g., Koker ‘s paras. 61, 86-segments.30, Jiao/Koker discloses machine-readable medium of claim 29, wherein the instructions further comprise instructions, which if performed by the one or more graphics processors, cause the one or more graphics processors to: store the one or more data -e.g., Koker ‘s paras. 61, 86-segments in local memory of the one or more graphics processors; and store the one or more generator -e.g., Koker ‘s paras. 61, 86-segments in global memory of the one or more graphics processors.31, Jiao/Koker discloses machine-readable medium of claim 27, wherein the set of instructions further comprise instructions, which if performed by the one or more graphics processors, cause the one or more graphics processors to calculate whether an -e.g., Koker ‘s paras. 140-error has occurred by at least determining whether a first value stored in memory associated with the one or more graphics processors matches a second value calculated based at least in part on the one or more 5G new radio signals.32, Jiao/Koker discloses machine-readable medium of claim 27, wherein the instructions further comprise instructions, which if performed by the one or more graphics processors, cause the one or more graphics processors to: use one or more threads of the one or more graphics processors to perform one or more multiplication operations based at least in part on the one or more 5G new radio signals to calculate a plurality of outputs; and perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least performing an exclusive OR operation on the plurality of outputs.33, Jiao/Koker discloses machine-readable medium of claim 32, wherein the set of instructions further comprise instructions, which if performed by the one or more graphics processors, cause the one or more graphics processors to perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least calculating a first output of the plurality of outputs and a second output of the plurality of outputs in parallel.35, Jiao/Koker discloses system of claim 34, wherein the one or more graphics processors are further to: obtain the one or more 5G new radio signals indicating at least input data and a polynomial associated with a cyclic -e.g., Koker ‘s para. 140-redundancy check (CRC) process; and perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least using a plurality of threads of the one or more graphics processors in parallel to process the input data and the polynomial.36, Jiao/Koker discloses system of claim 34, wherein the one or more graphics processors are further to parse the one or more 5G new radio signals to calculate a plurality of input data -e.g., Koker ‘s paras. 61, 86-segments sized to fit a thread local memory data width.37, Jiao/Koker discloses system of claim 34, wherein the one or more graphics processors to perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection are further to: calculate one or more cyclic -e.g., Koker ‘s para. 140-redundancy check (CRC) values associated with one or more code –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks associated with the one or more 5G new radio signals; and concatenate the one or more CRC values to calculate a CRC value associated with a transport –e.g., Jiao at paras. 7, 22, 30: block/hardware component-block comprising the one or more code –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks, wherein the CRC value indicates a result of the error -e.g., Koker ‘s para. 140: CRC/error detection-detection.38, Jiao/Koker discloses system of claim 34, wherein the one or more 5G new radio signals indicate at least an input data sequence representable as a –e.g., Jiao at paras. 7, 22, 30: block/hardware component-binary polynomial.39, Jiao/Koker discloses system of claim 34, wherein the one or more graphics processors are further to: determine a first generator -e.g., Koker ‘s paras. 61, 86-segment associated with a first thread position of a thread of the one or more graphics processors; calculate one or more values of a thread output associated with the thread corresponding to the first thread position; and provide access to the one or more values to the thread corresponding to the first thread position.40, Jiao/Koker discloses system of claim 39, wherein the one or more graphics processors are further to: provide the access to the one or more values through one or more lookup tables; and perform the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least using the one or more lookup tables.42, Jiao/Koker discloses method of claim 41, further comprising: obtaining the one or more 5G new radio signals comprising one or more transport –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks; obtaining a plurality of code –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks based at least in part on the one or more transport –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks; and using a plurality of threads of the one or more graphics processors to process the plurality of code –e.g., Jiao at paras. 7, 22, 30: block/hardware component-blocks.43, Jiao/Koker discloses method of claim 41, further comprising: obtaining a generator polynomial associated with the one or more 5G new radio signals; and performing the error -e.g., Koker ‘s para. 140: CRC/error detection-detection by at least processing one or more generator -e.g., Koker ‘s paras. 61, 86-segments corresponding to the generator polynomial and one or more data -e.g., Koker ‘s paras. 61, 86-segments corresponding to the one or more 5G new radio signals in parallel.44, Jiao/Koker discloses method of claim 41, wherein the one or more 5G new radio signals are generated by one or more mobile devices.45, Jiao/Koker discloses method of claim 41, wherein the error -e.g., Koker ‘s para. 140: CRC/error detection-detection comprises one or more cyclic -e.g., Koker ‘s para. 140-redundancy check (CRC) processes.
                                   ****
*	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, e.g.: (USP No. 5923680 to Brueckheimer discloses method for operating a digital transmission system wherein “decoder/error correction arrangement of FIG. 3 comprises four main blocks: a buffer register 131 that is used for temporary storage of the received code-word whilst the initial syndrome is computed; a CRC syndrome register 132 that computes the error syndrome from the received word; an x+1 parity register 133 that checks the parity of the received word; and an error correction stage that detects the bit positions of the bits in error and corrects them. The error correction stage includes of two circuits. One circuit 134a is used to detect and correct single bit errors, the other circuit 134b detects and corrects double bit errors. A selection circuit 135 selects on or other of the outputs of the error correction circuits 134a, 134b according to whether a single bit error or a double bit error has been corrected.…”  
Contact Information
*	When amending the claims, Applicants are respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
*	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guy J. Lamarre, P.E., whose telephone number is (571) 272-3826. The examiner can normally be reached on Monday to Friday from 7:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Guy J Lamarre/
Primary Examiner, Art Unit 2112